            Case 1:21-cv-01018-GHW Document 9 Filed 02/11/21 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 2/11/2021
 ------------------------------------------------------------- X
                                                               :
 JEFFREY SOLEIMANI & JAN SOLEIMANI, :
                                                               :
                                                               :
                                               Petitioners, :
                                                               :             1:21-cv-1018-GHW
                              -against-                        :
                                                               :                  ORDER
 BERGI ANDONIAN & RENAISSANCE                                  :
 CARPET & TAPESTRIES, INC.,                                    :
                                                               :
                                            Respondents. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         This action was removed from the Supreme Court of the State of New York, County of

New York, on February 4, 2021. Dkt. No. 1. Pursuant to Fed. R. Civ. P. 81(c)(3), if any party

wishes to demand a jury trial in this matter, the demand must be served and filed no later than

February 18, 2021. Additionally, counsel for Petitioners is directed to promptly file a notice of

appearance in this case. Counsel for Respondents is directed to serve a copy of this order on

Plaintiff, and to retain proof of service.

         SO ORDERED.

Dated: February 11, 2021
                                                                   __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
